                    Case 19-12122-KG             Doc 23       Filed 09/30/19        Page 1 of 36



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       ) Case No. 19-12122 (___)
                                                                     )
                                       Debtors.                      ) (Joint Administration Requested)
                                                                     )

                      DECLARATION OF JONATHAN GOULDING,
               CHIEF RESTRUCTURING OFFICER OF FOREVER 21, INC., IN
             SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS


             I, Jonathan Goulding, hereby declare under penalty of perjury:

             1.     I am the Chief Restructuring Officer of Forever 21, Inc., a corporation organized

under the laws of Delaware and one of the above-captioned debtors and debtors in possession.

             2.     As a managing director at Alvarez and Marsal North America, I have been advising

Forever 21 on its restructuring and deleveraging efforts since June 2019. I have more than 20

years of experience in management consulting and financial restructuring, specializing in liquidity

management, financial and strategic planning, and implementation of financial strategies for

corporate turnarounds and restructurings. I am a Certified Insolvency and Restructuring Advisor

and a CFA charterholder with experience in a wide variety of industries, including retail, energy,

agriculture, transportation and logistics, manufacturing, telecommunications, and financial

services.




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.



KE 63554177
                Case 19-12122-KG              Doc 23       Filed 09/30/19   Page 2 of 36



        3.      I am familiar with Forever 21’s day-to-day operations, business and financial

affairs, and books and records. I submit this declaration to assist the Court and parties in interest

in understanding the circumstances that resulted in the commencement of these chapter 11 cases

and in support of the relief that Forever 21 has requested pursuant to the motions and applications

filed on the first day of these cases.

        4.      All facts in this declaration are based upon my personal knowledge, my discussions

with the management team and advisors, my review of relevant documents and information

concerning Forever 21’s operations, financial affairs, and restructuring initiatives, or my opinions

based upon my experience and knowledge. I am over the age of 18 and authorized to submit this

declaration on behalf of Forever 21. If called upon to testify, I could and would testify competently

to the facts set forth in this declaration.

                    Forever Dreaming: A Roadmap to the American Dream

        5.      Forever 21 is a story about family and the “American Dream.” In an age when

retail, as most Americans know it, is under assault, Forever 21 intends to use these proceedings to

remain viable and write a different ending from so many retail companies before it. The goal of

these chapter 11 cases is clear: emerge with a viable and feasible standalone business and keep the

dream alive.

        6.      What is the “American Dream?” It is “the belief that anyone, regardless of where

they were born or what class they were born into, can attain their own version of success in a

society where upward mobility is possible for everyone. The American Dream is achieved through

sacrifice, risk-taking, and hard work, rather than by chance.”2




2   American Dream Definition, Investopedia (May 24, 2019), https://www.investopedia.com/terms/a/american-
    dream.asp.



                                                       2
                 Case 19-12122-KG        Doc 23       Filed 09/30/19    Page 3 of 36



       7.        The Changs, the founders and owners of Forever 21, serve as a rare and exemplary

model of the American Dream. From humble beginnings, the Changs created a worldwide

enterprise that, at its peak, employed 43,000 people and had $4.1 billion in annual sales. And yet,

despite the meteoric rise of the Forever 21 empire, the core of Forever 21’s success and the value

of its brand continues to stem from its modest beginnings—its commitment to customers to

provide the latest fashion at affordable prices. Strong relationships with its vendors and landlords,

that in many instances stretch close to 30 years, have served as a foundation for success. These

relationships—carefully cultivated over the course of two plus decades—have been the backbone

of Forever 21’s success since its inception. And it is these relationships that allowed Forever 21

to operate with very little funded debt, supported Forever 21 during its recent difficulties, resulting

in virtually no cash-on-delivery demands or actions to “lock” Forever 21 out of its stores, and will

be critical sources of support for Forever 21’s successful restructuring. Vendor relationships

together with support from Forever 21’s longstanding landlord community will ensure the fresh

start necessary to keep the dream alive—not only for the Changs and Forever 21, but for hundreds

of vendors and thousands of employees who also have realized their dreams through Forever 21’s

meteoric rise.




                                                  3
               Case 19-12122-KG         Doc 23       Filed 09/30/19   Page 4 of 36



                Forever Striving: A Story of Grit, Determination, and Passion




       8.      In 1981, Jin Sook and Do Won Chang landed at LAX after a short layover in

Hawaii, where they had just secured a green card. The couple emigrated from South Korea at the

age of 22. With no savings, no formal secondary education, and minimal familial and social

contacts residing stateside, the Changs faced overwhelming odds. To make ends meet, Mr. Chang

simultaneously held three jobs: as a janitor, a gas station attendant, and a café worker. Earning

only $3 per hour at the café, Mr. Chang needed to supplement his income and started a small office

cleaning business. Mrs. Chang worked as a hairdresser, a skill she picked up in South Korea.

       9.      Mr. and Mrs. Chang worked hard and saved. It took three years, but the couple was

eventually able to scrape together $11,000 to put their entrepreneurial ambitions into action.

During his time as a gas station attendant, Mr. Chang took notice of the customers that drove the

most luxurious cars—the customers working in the garment industry. This realization piqued

Mr. Chang’s interest. He recognized that together with his wife, they were perfectly suited to enter

the fashion industry.      This would enable the couple to capitalize on Mr. Chang’s

relationship-building prowess and Mrs. Chang’s keen sense of fashion.

       10.     In her limited spare time, Mrs. Chang explored the streets of Los Angeles observing

window displays and taking notes. She noted the latest trends and predicted the next big trend in




                                                 4
               Case 19-12122-KG          Doc 23       Filed 09/30/19      Page 5 of 36



fashion in the weeks and months to come. In 1984, Mr. Chang

opened the first store in the Highland Park area of Los Angeles,
                                                                              FAST FASHION
naming it “Fashion 21,” while Mrs. Chang continued to work as a

hairdresser. Once Mr. Chang’s new store began earning enough
                                                                               “Fast-fashion” is the term
cash to keep food on the table and a roof over the couple’s heads,              used to describe clothing
                                                                                designs that move quickly
                                                                                from the catwalk to stores to
Mrs. Chang joined him at the store full-time. Mrs. Chang, and her               meet new trends.

nearly-clairvoyant ability to predict trends, were part of the catalyst        The collections are often
                                                                                based on designs presented at
that boosted Forever 21’s upswing.                                              high-end fashion weeks. Fast
                                                                                fashion allows mainstream
                                                                                consumers to purchase trendy
       11.     Fashion 21 was an instant success. The first store               clothing at an affordable
                                                                                price.

                                                                               Fast fashion is made possible
                                                                                by innovations in supply
                                                                                chain management among
                                                                                fashion retailers. Its goal is to
                                                                                produce articles of clothing
                                                                                quickly that are cost-
                                                                                efficient.    These      clothes
                                                                                respond     to     fast-shifting
                                                                                consumer demands. The
                                                                                assumption is that consumers
                                                                                want high fashion at a low
                                                                                price.

                                                                               Fast fashion follows the
                                                                                concept       of      category
                                                                                management, linking the
                                                                                manufacturer       with    the
                      Fashion 21                                                consumer in a mutually
                                                                                beneficial relationship.
(pictured below)—merely 900 square feet—sold $700,000 of
                                                                               The speed at which fast
merchandise during its first year.                                              fashion happens requires this
                                                                                kind of collaboration, as the
                                                                                need to refine and accelerate
       Forever Innovating: The Creation of Fast Fashion                         supply chain processes is
                                                                                paramount.
       12.     Upon the founding of Fashion 21, Mr. Chang was no

stranger to selling. Although he had no formal education, he grew             Fast Fashion, Investopedia (May 27,
                                                                              2019),
                                                                              https://www.investopedia.com/terms/a/
up an entrepreneur. As a child and teenager, using his creativity             american-dream.asp.




                                                  5
                Case 19-12122-KG          Doc 23        Filed 09/30/19    Page 6 of 36



and energy, Mr. Chang successfully launched and operated a coffee delivery service in his village.

He has a remarkable ability to identify consumers’ preferences and design the product most likely

to satisfy such preferences. Living in Tinseltown, Mr. Chang quickly identified 21 as the most

                                          enviable age; children and young adults saw 21-year-olds

I came here with almost nothing           as having the independence they so desired and older
and I’ll always have a grateful
heart toward America for the              adults fondly remembered being 21 and unburdened by
opportunities that it’s provided me
. . . and I wanted to pay it forward      life’s obligations and responsibilities. In 1987, Mr. Chang
— Mr. Chang3
                                          rebranded the Company as “Forever 21.”

          13.   Following the rebranding, the Changs established Forever 21 as the leader in

defining fast fashion. Consumers in more than just Hollywood were interested in Forever 21’s

merchandise. To launch additional stores, the Changs did what many small family business-

owners do, they reached out to their extended families. Mrs. Chang enlisted her brothers and

cousins to open stores in Houston and
                                               I had dreamed of coming to the U.S. since I was in
Northern California.      Once they had
                                               sixth grade. My parents had visited and I would
                                               always say next month, next month? — Mr. Chang4
proven that their fast fashion could

succeed outside of Los Angeles, they continued to open a new store nearly every six months. They

reinvested all earnings into improving the merchandise assortment and opening new stores.

          14.   Mr. Chang realized, though, that regardless of its growth and success, Forever 21

had to stay true to its roots. Mrs. Chang kept control of the design and merchandising while

Mr. Chang maintained the relations with landlords and vendors.



3   Grace Chung, Exclusive Interview with One of America’s Most Successful Immigrants: Forever 21’s Do Won
    Chang, Forbes (Oct. 5, 2016 11:00 AM), https://www.forbes.com/sites/gracechung/2016/10/05/exclusive-
    interview-with-one-of-americas-most-successful-immigrants-forever-21s-do-won-chang/#755188d242ab.

4   Id.



                                                    6
              Case 19-12122-KG        Doc 23       Filed 09/30/19   Page 7 of 36



       15.    Mr. Chang has developed long-lasting, reliable relationships with Forever 21’s

vendors by continuing to use the same vendors year over year. Over time, as Forever 21 grew in

size, the vendors have continued to provide Forever 21 with more favorable trade terms.

Furthermore, it has maintained the ability to provide new products at a rapid pace. Despite

outstanding accounts payable as of the filing of these cases totaling approximately $347 million,

Forever 21’s relationships with its vendors remain ironclad. The vendor’s continued faith in

Forever 21 has allowed it to continue operations despite its inability to keep up with accounts

payable.

       16.    As a result, Forever 21 was, and remains, truly unique; it has the underlying

horsepower to churn out high volumes of product as a nationwide chain, but retains the agility of

a family business to make quick decisions.

                                    Forever in the Family




                                Linda, Don, and Esther Chang
       17.    Throughout the lifespan of Forever 21, the Changs retained their ownership stake,

declining numerous opportunities that would facilitate generational wealth, and, at age 65,

Mr. Chang remains heavily involved in the daily operations of the Company. In the Changs’ eyes,

Forever 21 is more than just their business; Forever 21 is their family. The Changs have two

daughters, Linda and Esther, who have always been, and remain, integral to the business. From

an early age, Linda and Esther spent their summer breaks working in Forever 21 retail stores and


                                               7
                Case 19-12122-KG        Doc 23        Filed 09/30/19   Page 8 of 36



spent the Christmas season wielding price tag guns in warehouses. Following high school, Linda

and Esther both attended Ivy League Universities, University of Pennsylvania and Cornell

                                                             University,   respectively.     Despite
For me family is the most important . . . When people
talk about the American Dream, they are talking about        finding success in the outside business
a better life. However, if the business is doing well but
your family is broken, that isn’t quite success to me —      world independently, both sisters have
Mr. Chang5
                                                             since returned to Forever 21. Currently,

Linda sits on the Company’s board of directors and holds the position of Executive Vice President;

Esther is the Vice President of Merchandising. Like their parents, the Chang sisters are not content

with being average. Both of the sisters have actively sought not only to preserve, but also to

improve, their parent’s legacy. Indeed, the founding of Riley Rose (“Riley”), a ground-breaking

beauty and lifestyle brand, was one of the Chang sisters’ major projects to grow Forever 21.

                        Forever Growing: Organic Domestic Expansion

          18.   During the late 1980s and 1990s, Forever 21 expanded slowly up and down the

west and south coasts. Mr. Chang continued to build out his relationships within the garment

industry, and Mrs. Chang continued to refine her ability to capture the ever-evolving fashion trends

in America. Forever 21 was able to increase sales by providing customers with new merchandise

each day because of the entrepreneurial culture of the family owned company. This phase proved

mission critical. By the mid to late 2000s, Forever 21 stood poised to capture the momentum it

had built up in the preceding decades to become a phenomenon. By then, Mr. Chang had

constructed a world-class supply chain. It was no longer a matter of whether Forever 21 could

beat its competitors to market with new ideas, but merely by how much time it would win.




5   Id.



                                                  8
               Case 19-12122-KG         Doc 23       Filed 09/30/19   Page 9 of 36



       19.      Two macro factors enabled Forever 21 to grow at such a rapid pace.

First, following the real estate crash of 2009, because of Forever 21’s continued success, landlords

offered prominent locations to set up stores. Many locations became available at advantageous

prices because of vacancies. Forever 21 acquired locations from some of America’s largest

retailers including Saks, Sears, Mervyns, and Borders. During this campaign, Forever 21 laid

claim to some of the most prestigious real estate in the world including locations in Manhattan,

London’s Oxford Street, and Tokyo’s Shibuya District. Second, Forever 21’s ultra-low prices

have always been one of its main customer draws. When combined with its trendy merchandise,

low prices made Forever 21’s merchandise particularly attractive in a depressed economy. As a

result, Forever 21 continues to operate some of the largest and most valuable storefronts in the

country.

                       Forever Growing Round 2: International Edition




                             Number of Forever 21 Storefronts




                                                 9
               Case 19-12122-KG         Doc 23         Filed 09/30/19   Page 10 of 36



       20.     During the 2000s and early 2010s, Forever 21 followed a growth-oriented business

strategy, both domestically and internationally, that closely aligned with consumer demand.

Forever 21 opened its first international store in Canada in 2001. In 2005, there were seven

international stores. By 2015, Forever 21 operated 251 international stores. The expansion took

place in approximately 40 countries across five continents. Unfortunately, this rapid international

expansion challenged Forever 21’s single supply chain and the styles failed to resonate over time

across other continents despite its initial success.

                         Forever Connecting: Ongoing Vendor Support

       21.     In advance of the Petition Date, members of Forever 21’s management team met

with more than 100 of its vendors, representing over 80 percent of outstanding vendor prepetition

payables. As a result of these meetings, Forever 21 was able to calm key vendors regarding its

ability to continue to make payments after a chapter 11 filing to minimize supply chain disruption

heading into the critical 2019 holiday season. While there is still much work to be done, unlike

nearly every other retailer who finds itself filing for chapter 11 during the fourth quarter, Forever

21 has, to date, not experienced a flood of cash-on-delivery demands or shipping freezes. This is

a testament to Mr. Chang’s uniquely strong relationship with Forever 21’s vendors.

       22.     Furthermore, Forever 21 has entered into more than 130 Vendor Support

Agreements with its key vendors. Through these agreements, the vendors have agreed to continue

to provide goods to Forever 21 on equal or better terms than they had previously. In the aggregate,

Forever 21 has entered into agreements with vendors expected to ship more than 75 percent of its

more than $300 million of goods to be delivered in the coming months. This support is key at this

turbulent time in Forever 21’s lifespan.




                                                  10
              Case 19-12122-KG         Doc 23     Filed 09/30/19     Page 11 of 36



                  Forever Learning: An Operational and Financial Rebirth




       23.     At the tail end of its international expansion, Forever 21’s European and Asian

locations began to encounter substantial headwinds, resulting in a decline of consolidated net

revenue by 18 percent and an EBITDA decline of 137 percent. Further, Forever 21’s merchandise

failed to resonate in markets outside of the United States and Latin America.

       24.     Between 2005 and 2015, Forever 21 opened more than 200 stores internationally.

More than 70 of its stores exceed 35,000 square feet. This amount of floor space strained the

valuable supply chain. The large format stores forced Forever 21 to create complicated assortment

strategies and triggered inventory management challenges. The scale drove new merchandise

sourcing strategy that greatly slowed “speed to market” and increased risk generally. As a result,

the European and Asian stores undermined Forever 21’s ability to nimbly bring inventory to

market, and, by extension, hurt its worldwide profitability while distracting the management team.

In the weeks and months preceding the Petition Date, Forever 21 commenced the process of exiting

unprofitable international locations, positioning itself to focus on its domestic and Latin American

businesses’ long-term success.



                                                11
              Case 19-12122-KG         Doc 23     Filed 09/30/19      Page 12 of 36



       25.     The challenges faced by Forever 21 overseas encouraged it to initiate an operational

“rebirth” premised on three core strategies: (a) shuttering underperforming locations, domestically

and internationally; (b) a comprehensive “Back-to-Basics” merchandising plan that reinforces

Forever 21’s core strength—identifying forthcoming trends likely to be attractive to Forever 21’s

core customer base, and sourcing them affordably from its worldwide vendors, allowing Forever

21 to give its customers access to the latest fashions at affordable prices; and (c) reinforcing its

relationship with its vendors to obtain superior trade terms on a go-forward basis.

       26.     To assist with the initial component of the strategy, Forever 21’s management team

and its advisors worked with its largest landlords to right size its geographic footprint. Four

landlords hold almost 50 percent of its lease portfolio. To date, Forever 21 and its landlords have

engaged in productive negotiations but have not yet reached a resolution. The parties have

exchanged proposals and diligence is ongoing. Forever 21 looks forward to continuing to work

with its landlords to reach a mutually agreeable resolution and proceeding through these chapter 11

cases with the landlords’ support.

       27.     In tandem with these negotiations, Forever 21 and its advisors met with nearly all

of its individual landlords to discuss potential postpetition rent concessions and other relief on a

landlord-by-landlord basis. Many of these smaller, individual negotiations proved more fruitful

than negotiations with the larger landlords. Although Forever 21 has not finalized the terms of a

holistic landlord deal as of the Petition Date, Forever 21 anticipates that good-faith negotiations

with its landlord constituency will continue postpetition, and that all parties will work together to

reach a consensual, value-maximizing transaction.

       28.     The key to successfully effectuating this restructuring is speed and cooperation.

Access to new capital is not endless. On the contrary, Forever 21’s DIP Facilities are highly




                                                 12
               Case 19-12122-KG          Doc 23     Filed 09/30/19      Page 13 of 36



conditioned on moving quickly through these cases with support from all major stakeholders,

including lenders, trade vendors, and landlords. In an ever-shifting retail landscape that has seen

dozens of casualties over the last several years, the traits that initially led to the success of Forever

21—collaboration, grit, and creativity—are the same traits that will propel Forever 21 through

these chapter 11 cases successfully, but only so long as all parties in interest work collaboratively

to ensure that these cases stay on track.

        29.     To familiarize the Court with Forever 21, its business, the circumstances leading to

these chapter 11 cases, and the relief it is seeking in those certain motions and applications filed

contemporaneously herewith, I have organized this declaration as follows:

               Part I provides a general overview of Forever 21’s current operations;

               Part II provides an overview of Forever 21’s prepetition capital structure;

               Part III describes the circumstances leading to these chapter 11 cases;

               Part IV describes Forever 21’s proposed debtor-in-possession financing and
                marketing process;

               Part V sets forth the evidentiary basis for the relief requested in each of the first
                day pleadings.

I.      Forever 21’s Current Operations.

        A.      The Forever 21 Brand.

        30.     With a fiercely loyal customer base consisting primarily of young women,

Forever 21 offers trendy clothing and accessories at affordable prices. Since its founding in 1984,

Forever 21’s core mission has been to make fashion fun. Forever 21 stocks its stores with vibrant

clothing, jewelry, handbags, eyewear, scarves, shoes, and thousands of accessories grouped

together across a range of styles to fit any occasion. Forever 21 generates substantial brand

awareness through an outsized social media presence with active accounts on Facebook, Twitter,

Instagram, Pinterest, YouTube, and Snapchat. With more than 16 million Instagram followers,


                                                   13
              Case 19-12122-KG         Doc 23     Filed 09/30/19     Page 14 of 36



Forever 21 far outpacing the presence of its peers, including Urban Outfitters, GAP, J.Crew, and

Abercrombie & Fitch. This significant social media presence has helped spur increased domestic

internet sales. Domestic internet sales have increased over the past four quarters.

       B.      The Riley Rose Brand.

       31.     In late 2017, the Chang sisters spearheaded the founding of Riley Rose, LLC. Riley

is Forever 21’s beauty and wellness brand, with a brand image that focuses on femininity,

self-discovery, and indulgence. Its primary product categories include makeup, skin care, and

home décor. Riley operates 15 stores around the United States in addition to operating a robust

e-commerce platform separate and apart from Forever 21’s platform. Riley primarily leverages

Instagram and YouTube influencers to advertise its products. Its stores include experiential

elements for customers, allowing them to test beauty products and receive beauty services on site.

For example, customers are encouraged to share their experience at Riley retail locations, each of

which have “Selfie Walls” and photo booths.




                                                14
              Case 19-12122-KG          Doc 23     Filed 09/30/19      Page 15 of 36



       C.      Forever 21’s Business Operations.

       32.     Brick-and-Mortar Presence. Forever 21 and its non-Debtor affiliates maintain

both a substantial domestic and international presence, operating and franchising 785 stores

worldwide. Its global store footprint expanded rapidly over the past two decades. Currently,

Forever 21 operates 534 stores across 46 states in addition to Guam and Puerto Rico and

Forever 21’s non-Debtor affiliates operate 251 stores internationally. Of the 251 international

stores, Forever 21’s non-Debtor affiliates own and operate 181 stores; 54 of the stores are

franchises and 16 are joint ventures.

       33.     Forever 21’s franchise stores and joint ventures are exclusively located

internationally. The Company intends to continue to supply merchandise to and work with its

franchise partners and its Philippines joint venture. Domestically, Forever 21 operates all stores.

The stores are located in lifestyle centers, shopping malls, street level shops, and outlets.




       34.     The E-Commerce Platform. Recognizing the online shopping boom during the

early-2000s, Forever 21 launched its e-commerce platform in 2005; Riley launched its e-commerce

platform shortly after its founding, in early 2018. Today, approximately 16 percent of Forever 21’s

total sales originate from its websites. Between Forever 21 and Riley, the Debtors operate nine

e-commerce sites and ship their products globally. Online shoppers can purchase merchandise


                                                 15
               Case 19-12122-KG        Doc 23       Filed 09/30/19   Page 16 of 36



and seek out fashion advice, tips, trends, and styles. Compared to its peers, Forever 21’s online

sales as a proportion of its overall sales are low, leading to expansion opportunities. Forever 21

expects its e-commerce customer base to grow 20 percent in 2019. Further, to capitalize on mobile

shopping, Forever 21 recently launched a mobile app where consumers purchase merchandise and

then rate clothing on a scale from “I like it” to “Not my style.” Forever 21’s design team utilizes

this tool to gather customers’ preferences in an environment of ever-changing tastes and

preferences. The Company has implemented additional social media initiatives to increase

e-commerce sales. For example, Forever 21 recently launched a “Shop the ‘Gram’” section of its

website where consumers can purchase clothing, makeup, and accessories through a layout similar

to Instagram’s format. It inspires consumers by showing what an outfit looks like through a social

media lens. Forever 21 is investing further time and resources to expand and improve its online

presence to ensure it stays ahead of competitors.

       D.      Overview of Forever 21’s Merchandise and Key Customer Base.

       35.     Forever 21 offers specialty handbags, apparel, fashion jewelry, and beauty

products.    Historically and prior to implementation of some of the Company’s prepetition

turnaround initiatives, Forever 21 utilized 90 percent import-sourced merchandising. Consumers

rely on Forever 21 for trendy and affordable merchandise. It enjoys a competitive advantage over

its peers because of its ultra-low prices even when compared to similarly inexpensive peers

(e.g., H&M, Urban Outfitters, and American Eagle Outfitters). Unlike other brands’ merchandise

at a similar price point, Forever 21’s merchandise is more similar in style to premium, more

expensive lifestyle brands. Forever 21’s inventory price point and demographics cover a wide

range, reflective of the variety of products stocked in its stores and the tastes of its customers.

Forever 21 places an emphasis on outfit solutions to provide its customers with complete outfits,

including fashion accessories, jewelry, and handbags. This approach requires offering a wide


                                                16
              Case 19-12122-KG         Doc 23      Filed 09/30/19     Page 17 of 36



assortment of apparel pieces in regular and plus-sizes across various color varieties. Essential to

the Forever 21 and Riley brands is the promise of a wide range of products that are unique,

innovative, and reflective of the latest trends. Forever 21’s loyal customer base shops regularly in

its stores and proudly advocates for the brand.

        E.     Critical Components of Forever 21’s Cost Structure.

               1.      Supply Chain.

        36.    Delivering trendy merchandize at inexpensive prices is the essence of Forever 21’s

business. Therefore, its business truly depends on the uninterrupted flow of inventory through its

worldwide supply chain and distribution network. Low pricing and the ability to adapt to an

ever-changing market is an essential component of Forever 21’s success.

        37.    Not only is the Company relying heavily on its vendors to deliver outstanding

orders, the Company is also relying on its vendors to provide future deliveries, namely those set

to occur during the pendency of these chapter 11 cases. Because of substantial production

lead-time and the transport time necessary to receive goods, Forever 21 receives orders up to five

months after placement. Accordingly, it is required to forecast future demand when placing such

orders. Failure to do so would leave Forever 21 with an inappropriate volume of merchandise.

Any interruption to Forever 21’s supply chain would put both current and future orders at risk and

the Debtors would have limited ability to place orders with replacement suppliers. Additionally,

because many of its vendors are located internationally, Forever 21 must pay charges and fees

related to the importation of its goods in order to ensure a stable supply chain. Accordingly, the

support of the vendors and suppliers is critical to the success of these chapter 11 cases.

               2.      Employee Compensation and Benefits.

        38.    Forever 21 employs approximately 32,800 employees, including approximately

6,400    full-time     employees      and     approximately      26,400     part-time        employees


                                                  17
              Case 19-12122-KG          Doc 23     Filed 09/30/19      Page 18 of 36



(collectively, the “Employees”). Forever 21 offers its Employees the opportunity to participate in

a number of insurance and benefits programs, including, among other programs, medical and

dental plans, life insurance, accidental death and dismemberment insurance, disability benefits,

workers’ compensation, non-insider incentive programs, paid time off, non-insider severance,

director compensation, and other employee benefit plans.

               3.      Real Estate Obligations.

        39.    Forever 21 leases almost all of its stores and offices, including its headquarters in

Los Angeles, California. The aggregate annual occupancy costs of Forever 21’s current stores is

approximately $450 million. Currently, Forever 21 leases approximately 12.2 million total square

feet for its retail stores. Forever 21’s headquarters is located in Los Angeles, California, consisting

of two buildings owned by BRE Fortnight Owner LLC:                   (a) its corporate headquarters

(approximately 263,000 square feet) and (b) a distribution center (approximately 1.3 million

square feet). Forever 21’s locations are in some of the most desirable storefronts around the globe.

II.     Forever 21’s Prepetition Corporate and Capital Structure.

        40.    As of the Petition Date, the Debtors’ capital structure consists of outstanding

funded-debt obligations in the aggregate principal amount of approximately $227.7 million,

including the ABL Facility, the Term Loan Agreements, and the Praxton Agreement. The

following table summarizes the Debtors’ outstanding funded-debt obligations as of the Petition

Date:




                                                  18
                  Case 19-12122-KG              Doc 23       Filed 09/30/19        Page 19 of 36



         Funded Debt                Maturity               Interest Rates           Principal Amount Outstanding
         ABL Facility              March 2022          LIBOR + 1.25–1.75%                    $194.5 million

    Term Loan Agreements         December 2019                  2.00%                         $20.0 million

         Praxton Note             October 2020                  2.75%                         $13.2 million6

                                     TOTAL                                                   $227.7 million


          A.       The ABL Revolving Credit Facility.

          41.      The Debtors are party to that certain Credit Agreement, dated as of March 7, 2017

(as amended by that certain First Amendment to Credit Agreement, dated as of October 24, 2018,

that certain Second Amendment to Credit Agreement, dated as of December 6, 2018, that certain

Third Amendment to Credit Agreement, dated as of July 30, 2019, that certain Fourth Amendment

to Credit Agreement, dated as of September 5, 2019, and as may be further amended, restated,

modified or supplemented from time to time, the “Prepetition ABL Credit Agreement”), by and

among Forever 21, Inc., a Delaware corporation (the “Company”), each of the other U.S.

Borrowers from time to time party thereto, each of the Canadian Borrowers from time to time party

thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent

(the “ABL Agent”). The Prepetition ABL Credit Agreement provides for a $375 million facility

(subject to a borrowing base composed primarily of credit card receivables, franchise receivables

and inventory) with a maturity date of March 7, 2022 (the “ABL Facility”).7




6     PHP 686.1 million is approximately $13.2 million, calculated using PHP / USD exchange rate of 0.0192647 as
      of September 28, 2019.

7     The ABL Facility provides for LIBO Rate and Prime Rate loans. The LIBO Rate loans bear interest at the LIBO
      Rate plus an applicable margin of (a) 3.75 percent if the Average Aggregate Availability (as defined in the Credit
      Agreement) is equal to or exceeds 50 percent or (b) 4.00 percent if the Average Aggregate Availability is less
      than 50 percent. The Prime Rate loans bear interest at a Prime Rate, plus an applicable margin of (x) 2.75 percent
      if the Average Aggregate Availability is equal to or exceeds 50 percent or (y) 3.00 percent if the Average
      Aggregate Availability is less than 50 percent.



                                                           19
                Case 19-12122-KG              Doc 23        Filed 09/30/19         Page 20 of 36



        42.      The obligations under the ABL Facility (the “ABL Obligations”) are secured by

substantially all of each Debtor’s working capital assets, including, without limitation, by a first

priority lien on the Debtors’ accounts (including receivables), inventory, deposit accounts, security

accounts, cash, and cash equivalents, but excluding the Debtors’ intellectual properties and certain

of the Debtors’ real estate assets. Each non-borrower Debtor has guaranteed all obligations under

the ABL Facility.8 Due to the Debtors’ ongoing liquidity constraints, the aggregate availability

under the ABL Facility has been constrained for many months preceding the Petition Date. As of

the Petition Date, there is effectively no availability under the ABL Facility.

        B.       The Term Loans.

        43.      The Company is party to that certain Loan Agreement, dated as of January 21, 2015

(as amended, restated, amended and restated, modified, or supplemented from time to time,

the “Term Loan A Agreement”), with Do Won Chang, an individual, as lender thereunder. Under

the Term Loan A Agreement, Do Won Chang provided the Company with a $10 million loan, the

balance of which is due at its maturity.

        44.      The Company is also party to that certain Loan Agreement, dated as of January 21,

2015 (as amended, restated, amended and restated, modified, or supplemented from time to time,

the “Term Loan B Agreement”), with the Linda Inhee Chang 2012 Trust as lender thereunder.

Under the Term Loan B Agreement, the Linda Inhee Chang 2012 Trust provided the Company

with a $5 million loan, the balance of which is due at its maturity.




8   Additionally, Forever 21 has entered into certain deposit account control agreements in favor of the ABL Agent
    with respect to its bank accounts. Thus, substantially all of the Debtors’ cash is subject to a perfected security
    interest in favor of the ABL Agent. Under the ABL Facility, if aggregate availability is less than the greater of
    (a) 12.5 percent of the then-applicable borrowing base (or, if less, the total commitments) and (b) $25 million, for
    at least five consecutive business days, the Debtors must remit all cash receipts on a daily basis to a non-Debtor
    account maintained by the ABL Agent (the “Agent Account”).



                                                          20
                 Case 19-12122-KG            Doc 23      Filed 09/30/19        Page 21 of 36



         45.      The Company is also party to that certain Loan Agreement, dated as of January 21,

2015 (as amended, restated, amended and restated, modified, or supplemented from time to time,

the “Term Loan C Agreement,” together with the Term Loan A Agreement and the Term Loan B

Agreement, the “Term Loan Agreements”), with the Esther Duk-Hee Chang 2012 Trust as lender

thereunder. Under the Term Loan C Agreement, the Esther Duk-Hee Chang 2012 Trust provided

the Company with a $5 million loan, the balance of which is due at its maturity.9

         C.       The Praxton Note.

         46.      The Company is party to that certain Loan Agreement, dated as of October 9, 2015

(as amended, restated, amended and restated, modified, or supplemented from time to time,

the “Praxton Agreement”), with Praxton Commercial Corp, a company organized and existing

under the laws of the Philippines, as lender thereunder. The Praxton Agreement provides the

Company with a PHP 950 million (approximately $18.3 million)10 facility maturing October 9,

2020. The loans borrowed under the Praxton Agreement accrue interest monthly at a rate of

2.75 percent. Interest is paid annually on October 9, and the outstanding principal is amortized

over the final 36 months of the term of the loan.11 As of the Petition Date, there is approximately

PHP 686.1 million outstanding on account of the Praxton Note.12




9    The obligations of the Company under the Term Loan Agreements are unsecured. Pursuant to that certain
     Subordination Agreement, dated as of March 7, 2017, by and among, inter alia, Linda In-Hee Chang as trustee
     of the Linda In-Hee Chang 2012 Trust, Do Won Chang, an individual, the ABL Agent, and the Company, the
     indebtedness of the Company owing to the Linda Inhee Chang 2012 Trust, the Esther Duk-Hee Chang 2012 Trust,
     and Do Won Chang under the Term Loan Agreements is subordinated in right of payment to the ABL Obligations.

10   The initial principal of the Praxton Note was PHP 950 million (approximately $18.3 million), calculated using
     PHP / USD exchange rate of 0.0192647 as of September 28, 2019.

11   The obligations of the Company under the Praxton Agreement are not secured. Pursuant to that certain
     Subordination Agreement, dated as of March 10, 2017, by and among Praxton Commercial Corp., the ABL Agent
     and the Company, the indebtedness of the Company owing to Praxton Commercial Corp. under the Praxton
     Agreement is subordinated in right of payment to the ABL Obligations.



                                                       21
                  Case 19-12122-KG            Doc 23      Filed 09/30/19       Page 22 of 36



           D.      Equity Interests.

           47.     As of the Petition Date, Do Wan Chang, the Debtors’ Chief Executive Officer and

founder, and his family directly or indirectly hold approximately 99 percent of the common equity

interests of Forever 21. Alex Ok, the President of Forever 21, directly holds approximately

1 percent of the common equity interests of Forever 21. There have been no other equity issuances.

III.       Events Leading to these Chapter 11 Cases.

           48.     A number of factors, both macro and micro contributed to the need to commence

these chapter 11 cases. Most significantly is the decrease in mall traffic. Many Forever 21

storefronts are located in malls. As its neighbors have closed, the number of customers walking

past Forever 21 has declined. This has led to a decrease in sales through what has traditionally

been Forever 21’s predominant retail channel, its brick and mortar stores. Despite Forever 21’s

continued efforts to adjust its sales strategy to one capitalizing on its online store, it remains

saddled with excessive floor space from leases entered almost a decade ago or more in unprofitable

markets. Over time, Forever 21’s liquidity has become strained and its vendor relations have been

tested. Its vendor relationships have passed those tests. Despite continued vendor and landlord

support, the following factors culminated with dwindling cash flows and the inability to access

incremental liquidity under its prepetition debt facilities.

           A.      Challenging Operating Environment and Right-Sizing.

           49.     Forever 21, along with many other apparel and retail companies, has faced a

challenging commercial environment over the past several years brought on by increased

competition and the shift away from shopping at brick-and-mortar stores. Given its substantial




12     PHP 686.1 million is approximately $13.2 million, calculated using PHP / USD exchange rate of 0.0192647 as
       of September 28, 2019.



                                                        22
              Case 19-12122-KG         Doc 23     Filed 09/30/19      Page 23 of 36



brick-and-mortar presence in the United States, and the expenses associated therewith, Forever

21’s domestic business has been heavily dependent on physical consumer traffic, and resulting

sales conversion, to meet sales and profitability targets. The combination of the above factors, and

others plaguing the retail industry as a whole, contributed to the Company falling short of its sales

targets and depressed profitability performance domestically. Depressed domestic profitability

was exacerbated by the albatross created by its burdensome international footprint.

       50.     Additionally, Forever 21 suffered from recent merchandising miscalculations that

have contributed to the decline in EBITDA. Historically, merchandising decisions largely were in

reaction to the previous year’s performance, resulting in a “pendulum” phenomenon whereby

Forever 21 underspent one year and overspent the next. Specifically, Forever 21 materially

under-purchased inventory in 2017 due to excess 2016 inventory levels.               Following this

under-purchase, Forever 21 materially over purchased in 2018. Additionally, the in-house product

design team was structured around styles (e.g., work, weekend, night), leading to duplicative stock

keeping units within a given category (i.e., tops, bottoms dresses). For example, if the teams

assigned to design “work clothing” designed a striped top, it is possible that the team assigned to

design “casual clothing” may design a similar striped top, unaware that their work was duplicative.

As part of the “Back-to-Basics” plan, design teams will now be centered around categories such

as “tops” or “bottoms.” This will reduce duplicative design and help produce the trendy fashion

upon which its brand was built.

       B.      Burdensome International Portfolio.

               1.      Rapid International Overexpansion.

       51.     In 2008, Forever 21 began expanding into international markets. The initial

strategy was to create a hub within a city, with a flagship store surrounded by more affordable rent

locations spread throughout a metro area.        Forever 21, however, was generally unable to


                                                 23
                  Case 19-12122-KG        Doc 23     Filed 09/30/19     Page 24 of 36



accumulate sufficient storefronts in lower-rent areas and were left with several high-rent locations

without the necessary surrounding support. Therefore, Forever 21 entered lease agreements for

store footprints which were too large and required more products to fill the available space.

       52.        Compounding the risk of high-rent locations, Forever 21’s focus on rapid expansion

left Forever 21 without the operational capabilities to scale effectively. By 2015, there were 262

international stores. The majority of the international stores were unprofitable due to variances in

local fashion trends and elevated labor costs. As a result, Forever 21 was unable to account for

geographical differences in taste and climate, ultimately leading to operational scaling

inefficiencies.

                  2.     International Underperformance.

       53.        Despite relatively strong domestic sales,

international sales have remained depressed and have

counter-balanced the strong performance of the stateside

stores. Global sales dropped from $4.1 billion in 2014 to

$3.1 billion in the latest twelve months as of July 31, 2019.

Specifically, Forever 21’s storefronts in Canada, Europe,

and Asia are losing approximately $10 million per month

on average over the past 12 months. These losses from

international operations, compounded with the foregoing

factors, have rendered Forever 21 unable to service its

outstanding debt.

       C.         Borrowing Base Challenges.

       54.        As is typical in the apparel industry, inventory levels form a substantial portion of

the ABL Facility borrowing base. When new inventory failed to resonate with customers, the


                                                   24
              Case 19-12122-KG         Doc 23     Filed 09/30/19      Page 25 of 36



ABL made it difficult to clear inventory at lower margin rates as this would depress the borrowing

base and, therefore, liquidity. As a result, Forever 21 continued to carry aged inventory which

crowded out new product and low liquidity made it challenging to procure new product.

Forever 21 has continued to sell through older inventory rather than bringing in new product. The

lack of fresh inventory has a negative impact on sales which tightens liquidity (including by

reducing the borrowing base under the ABL Facility), creating a negative feedback loop. Without

the flow of fresh inventory, Forever 21’s business will effectively starve.

       D.      Prepetition Strategic Turnaround Initiative.

       55.     Forever 21, recognizing the need to reevaluate its business, hired a number of

turnaround advisors, including: Lazard Frères & Co. LLC (“Lazard”), Alvarez & Marsal LLC

(“A&M”), Kirkland & Ellis (“K&E”), and RCS Real Estate Advisors (“RCS”) to assist with an

all-inclusive restructuring. Forever 21 worked with its advisors to develop and implement a

comprehensive operational turnaround to simplify its business and build on the core strengths of

Forever 21 and Riley.      The turnaround initiative includes processes to:        (a) right-size the

Company’s physical store footprint; (b) reduce its operation costs at the store, field, and corporate

levels; (c) refocus on its product assortment; (d) streamline the supply chain process; (e) enhance

the customer experience; (f) optimize marketing; and (g) grow its e-commerce offering.

Fundamental to the turnaround initiative is a realigned merchandising strategy focused on ensuring

the core product categories are “trend right.”

               1.      Addition of Directors and Appointment of New Executives.

       56.     The first step taken to implement the turnaround initiative was to improve

Forever 21’s corporate governance through the hiring of experienced executives and independent

directors to bolster the existing management team and refine its corporate governance structure.

More specifically, the Debtors added three directors to Forever 21’s Board (for a total of six


                                                 25
              Case 19-12122-KG         Doc 23     Filed 09/30/19     Page 26 of 36



members on the Board), all of whom have extensive experience in the retail space (and in the

distressed retail space). This includes Russell Belinsky, Lisa Gavales, and Lawrence Meyer.

Additionally, in the last six months, the Company added four new members to its management

team: (a) in March 2019, Brad Sell was appointed as Chief Financial Officer; (b) in August 2019,

Lawrence Meyer was hired as Chief Strategy Officer, in light of his prior experience with the

Company and his experience with distressed retailers; and (c) Matthew Katz and Jonathan

Goulding were appointed as Interim Chief Operations Officer and Chief Restructuring Officer,

respectfully, in light of their nearly forty collective years of experience in the distressed retail

space. These additions to the management team will work with the existing leaders to chart a path

for Forever 21’s future sustained success.

               2.      Streamlining the Supply Chain Process.

       57.     The second component involves optimizing vendor relationships, improving

inventory management, and increasing speed to market, to enable Forever 21 to respond quickly

to evolving customer preferences. This vendor and inventory optimization strategy includes

streamlining inventory offerings and selecting proven go-forward categories.          Additionally,

Forever 21 has endeavored to improve flow patterns in its supply chain by: (a) reducing shipments

to stores from five to three times per week; (b) optimizing shipping and packing materials in the

distribution centers; (c) eliminating cost of returns of e-commerce orders from stores to the

distribution center; (d) consolidating global freight forwarders; (e) reducing local store delivery

fleets and optimizing distribution routes; and (f) reducing the headcount needed to support

distribution center quality assurance processes of inbound shipments. Further, the Debtors have

identified and begun to implement additional supply chain initiatives such as enhancing




                                                26
               Case 19-12122-KG         Doc 23     Filed 09/30/19      Page 27 of 36



distribution center labor scheduling by creating visibility into timing of receipts and true product

availability for allocation, as well as driving phased reduction of local store deliveries.

        58.     These initiatives have already increased run rate EBITDA by $3.9 million, with an

expected total improvement of approximately $8.2 million in run rate EBITDA in the near term.

Forever 21 believes that this strategy will lead to shorter vendor response times and a more efficient

purchasing process to keep product fresh and on trend, resulting in higher merchandise margins as

it reduces reliance on inventory markdowns to offload excess inventory.

                3.      Right Sizing Physical Store Footprint.

        59.     This third component of the turnaround initiative focuses on streamlining Forever

21’s real estate footprint.

                        (a)    Prepetition Store Closures.

        60.     In 2016, the Company began the process of exiting unprofitable stores and

analyzing optimal markets in which to maintain a physical presence on a go-forward basis,

including a large-scale reduction of its international store footprint.         Although its largest

international region is in North America (excluding the United States), where it operates 119 stores

as of May 31, 2019, Latin America is the strongest international region, with approximately 96

percent of stores generating positive cash contribution on a last twelve months basis. Despite this

footprint reduction and improving comparable store sales trends, the Debtors’ international stores

contributed approximately $95 million in negative EBITDA over the last twelve months.

                        (b)    Postpetition Store Closures.

        61.     Pursuant to the store closing motion, Forever 21 intends to quickly wind-down its

unprofitable, domestic stores. In parallel, and prior to the Petition Date, Forever 21 terminated

cash support to its underperforming international locations and is in the process of developing and

implementing various wind-down plans internationally.


                                                  27
              Case 19-12122-KG          Doc 23     Filed 09/30/19      Page 28 of 36



       62.     In parallel with the store closings, Forever 21, with the assistance of its advisors—

specifically RCS, Lazard, and A&M—commenced rent concession negotiations with landlords for

the remaining stores. The efforts of RCS, Lazard, and A&M remain ongoing as of the Petition

Date. This two-pronged process will reduce the stress on the profitable domestic business and

provide the first foothold for a comprehensive restructuring that maximizes the Forever 21’s value

as a going concern.

               4.      Reducing Operation Costs at the Store, Field, and Corporate Levels.

       63.     The fourth component of the turnaround initiative seeks to reduce operational costs

through strategic alignment with industry standards and specific cost rationalization. Forever 21

has already began improving processes and right sizing labor expense and productivity

expectations through: (a) aligning to industry standard wages as a percentage of sales;

(b) optimizing store labor to better account for high traffic dates and times; (c) adjusting store open

and close support and processes; (d) reducing selling, general, and administrative cost; (e) reducing

corporate headquarters headcount; and (f) pursuing additional outsourcing opportunities. It is also

in the process of reviewing store business processes and visual merchandising to support labor

reductions, consolidating districts to increase management efficiency, and updating pricing to

account for foreign exchange and local market changes.

       64.     To date, these initiatives have already realized an improvement of approximately

$87.8 million in run rate EBITDA, with an expected improvement of approximately $113.8 million

in the aggregate.

               5.      Refocusing on Product Assortment.

       65.     The fifth component of the turnaround initiative aims at shifting Forever 21’s focus

and efforts to merchandise categories with proven profitability: trendy and affordable apparel,




                                                  28
              Case 19-12122-KG         Doc 23     Filed 09/30/19      Page 29 of 36



accessories, jewelry, and handbags. Forever 21 has elected to focus on these categories because

of its historically high profit margins, its ability to weather recessions and industry down cycles,

and its growth potential. This involves, among other things, a focus on trendy styles and value,

strategic brand partnerships, and a renewed focus on customer demand to dictate growth of apparel.

Buying functions and inventory management have been greatly improved.

       66.     Further, Forever 21 has begun to broaden its product offering while shifting to

higher average unit retail categories to recapture its customer base (“a garment for every girl”) and

focus international products on higher-margin categories (i.e., denim, graphic tees, core basics).

In order to drive higher sales and profit margins, the Company is locally sourcing international

inventory to simplify supply chains, increasing speed-to-market times and reducing logistics costs.

               6.      Enhancing the Customer Experience.

       67.     The sixth component of the turnaround initiative seeks to improve the customer

experience to drive customer conversion. Forever 21 expects to achieve that goal by implementing

impactful in-store marketing and event initiatives to maximize product relevance and improving

in-store product layout to ease navigation of key product categories and highlight competitive

inventory pricing. Finally, the Company will train staff members to achieve incremental customer

conversion while lessening administrative burdens so the staff can focus on sales.

               7.      Optimizing Marketing.

       68.     The seventh component aims to refocus the Debtors’ marketing efforts on the “high

spender” customer to build brand awareness and generate traffic.           This strategy involves:

(a) investing in targeted advertising on social media platforms and other online forums;

(b) improving coordination between marketing and merchandising; (c) improving the

effectiveness of existing marketing channels; (d) selectively increasing new customer acquisition




                                                 29
              Case 19-12122-KG        Doc 23     Filed 09/30/19     Page 30 of 36



efforts by, among other things, boosting messaging to lapsed customers; and (e) a redesign of the

Debtors’ customer loyalty, credit card, and brand ambassador programs.

               8.     Growing Forever 21’s E-commerce Offering.

       69.     The final component of the turnaround initiative seeks to bolster the preexisting e-

commerce platform. Forever 21 believes that e-commerce augments the brick-and-mortar model

and solidifies the seamless customer experience. Forever 21 has a strong online presence that can

be made even stronger with simple initiatives such as driving bottom line by increasing initial

markups (Forever 21 currently sits well below market compared to comparable firms).

       70.     The e-commerce platform has a path to bring in a quarter of all of the Debtors’

sales. The plan to accomplish this aggressive goal by building online merchandising team to

deliver 20 percent higher gross margins, increasing the availability of online inventory (web

assortment represents 28 percent of online sales, but only 15 percent of inventory), and

strategically offering branded products that can drive potentially 59 percent higher average unit

retail (e.g., Levi’s, Reebok, Champion). One advantage of the e-commerce platform is that the

online merchandising team can chase into a product more quickly than standard product

development teams.     Additionally, customers who shop both online and offline buy more

frequently—marrying in-store and online capabilities can drive additional purchases (ship-to-store

customers drive approximately 20 percent additional in-store purchases and online returns-to-store

drive approximately 10 percent additional in-store purchases).

       E.      The Need for Imminent Liquidity.

               1.     Efforts to Access Liquidity Under ABL Facility.

       71.     Additionally, Forever 21 attempted to ameliorate its liquidity issues through an

amendment of its ABL Facility that would allow them to borrow more money against its assets

and accounts. On July 30, 2019, Forever 21 entered into the Third Amendment to Credit


                                                30
              Case 19-12122-KG         Doc 23     Filed 09/30/19      Page 31 of 36



Agreement (the “Third ABL Amendment”). Although unsuccessful in securing additional capital

under an amended ABL agreement, through the Third ABL Amendment, Forever 21 was able to

negotiate a forbearance of its audit requirements for the months of July and August. The audit

amendment was necessary to avoid a premature default under the ABL Facility’s covenants. On

September 5, 2019, Forever 21 entered into the Fourth Amendment to Credit Agreement

(the “Fourth ABL Amendment”). The Fourth ABL Amendment further extended the ability of

Forever 21 to continue to operate its business without defaulting under the ABL Facility.

               2.      Efforts to Obtain the FILO Loan to Purchase Holiday Inventory.

       72.     Beginning in July 2019, the Debtors, with the assistance of Lazard, evaluated

potential funding alternatives necessary to obtain liquidity needed for purchasing inventory and

implementing the Debtors’ go forward business plan reflecting the Debtors’ turnaround initiatives.

The Debtors contacted 25 parties regarding potential financing, including an out-of-court first-in-

last-out term loan (a “FILO Loan”). Of the 25 contacted parties, 22 parties signed non-disclosure

agreements (“NDAs”) and were granted data room access (two of them had existing NDAs with

the Company). As a result of these efforts, the Debtors received four financing offers. After

further review of the ongoing turnaround initiative efforts, however, the Debtors decided that a

FILO Loan would not put the Debtors’ on a value-maximizing long-term path for success without

the tools made available in connection with a chapter 11 process (including, most significantly,

the ability to reject burdensome domestic and international leases). Therefore, the Debtors focused

on preparing for a potential chapter 11 filing, including finding postpetition financing.

               3.      The In-Court Restructuring




                                                 31
               Case 19-12122-KG         Doc 23      Filed 09/30/19    Page 32 of 36



       73.     After exhausting all out-of-court options and recognizing that a simple financing

arrangement alone would not provide the tools necessary for Forever 21 to reorganize its business,

it recognized the need to pursue an in-court process.

       74.     Speed and the cooperation of each of the economic stakeholders is critical to

achieving success in these chapter 11 cases. With the support of its key economic stakeholders

and landlords, have a genuine opportunity to reorganize into a successful, more nimble enterprise

that can return significant value to its stakeholders.

       F.      The Proposed DIP Financing.

       75.     By motion filed contemporaneously herewith, Forever 21 seeks authorization from

the Court to enter into a postpetition financing agreement for an immediate infusion of capital

(through two debtor in possession financing facilities) on an expedited timeline.

       76.     Forever 21’s negotiations with its funded debtholders and third parties, which

ultimately culminated in the DIP Facilities, were guided by two key considerations. First, speed

is key. Given the potential business disruption and costs associated with a chapter 11 filing, it is

crucial that the Debtors emerge from chapter 11 as quickly as possible. Forever 21’s profit margins

depend on maximizing the 2019 holiday season, which require s ensuring that fresh inventory

inflows are not disrupted. Second, a fresh liquidity infusion is critical to making good on the

Company’s long-standing positive relationships with its vendors, and enable them to dedicate the

resources necessary to implement the Back-to-Basics plan.

       77.     In connection with a chapter 11 filing, the Debtors, with the assistance of Lazard,

initiated a process for identifying sources of capital on the best available terms. Specifically, with

the assistance of Lazard, Forever 21 began soliciting indications of interest from potential debtor

in possession lenders (including specialty lenders and those that routinely provide debtor in




                                                  32
              Case 19-12122-KG         Doc 23     Filed 09/30/19      Page 33 of 36



possession financing) to gauge their interest in providing debtor in possession financing

(“DIP Financing”).

       78.     To avoid disruptive news coverage, Lazard initially limited its outreach to only 13

potential lenders to solicit proposals for DIP Financing (including the prepetition ABL Agent).

Several of those parties were already under an NDA in connection with the request for proposals

regarding the potential FILO Loan. Further, several of those parties were already familiar with

the Debtors’ business as they had performed substantial diligence and, in many instances, provided

proposals for financing.

       79.     Approximately one week after the initial DIP Financing outreach, with the risk of

disruptive news coverage becoming moot, Lazard expanded its outreach and solicited proposals

from 18 additional parties. Many of those parties were already familiar with the Debtors and the

collateral available to secure DIP Financing, and had largely indicated an interest to participate in

a potential DIP Financing facility.

       80.     In total, more than 30 parties were contacted and more than 30 NDAs were

executed. All parties subject to NDAs were granted access to a virtual data room containing

detailed information regarding the Debtors and received access to non-public information. As a

result of these efforts, several parties engaged in negotiations with the Debtors and their advisors

and discussed the terms of potential DIP Financing. Ultimately, the Debtors received one proposal

for a DIP ABL facility and eight proposals for a junior term loan facility. No party was willing to

provide financing to the Debtors on an unsecured or administrative priority basis. Additionally,

the Debtors solicited interest for a “unitranche” DIP facility to ensure competitive tension with the

potential lender for the DIP ABL facility; interest in such a facility, however, was very limited.




                                                 33
              Case 19-12122-KG         Doc 23     Filed 09/30/19     Page 34 of 36



       81.     As set forth in greater detail in the Declaration of Christian Tempke in Support of

the Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to

Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting

Liens and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate

Protection to the Prepetition ABL Secured Parties, (V) Modifying the Automatic Stay, (VI)

Scheduling A Final Hearing, and (VII) Granting Related Relief (the “Tempke Declaration”), these

efforts culminated in two DIP Facilities (as discussed below, the “DIP ABL Facility” and the “DIP

Term Facility” and together, the “DIP Facilities”). The DIP Facilities will fund the working capital

needs and the chapter 11 process.

       82.     The DIP Facilities contemplate postpetition financing in the form of

(a) a $275 million senior secured superpriority ABL revolving credit facility, which includes a $75

million sublimit for letters of credit and a “creeping roll up” of the prepetition ABL Facility, and

(b) a $75 million senior secured superpriority term loan credit facility, reflecting $75 million of

new money financing. In particular, borrowings shall be made under the DIP ABL Facility but

cash receipts postpetition shall be used to pay down the prepetition ABL Facility on a

dollar-for-dollar basis so long as Forever 21 is in cash dominion on the DIP ABL Facility. Any

amounts outstanding on the prepetition ABL Facility as of the entry of the final order approving

the DIP ABL Facility will be “rolled” into that facility. Because the prepetition ABL Facility is

being “rolled up” into the DIP ABL Facility and the DIP ABL Facility is senior in priority to the

DIP Term Loan Facility (with respect to the collateral securing the DIP ABL Facility), the DIP

Facilities do not effectuate any priming of the prepetition ABL secured parties’ liens on their

collateral under the prepetition ABL Facility. Accordingly, the Debtors avoid the need to engage

in a priming fight at the outset of these chapter 11 cases. The prepetition ABL secured parties




                                                34
              Case 19-12122-KG          Doc 23     Filed 09/30/19     Page 35 of 36



have also consented to the Debtors’ use of their cash collateral in connection with the DIP

Facilities.

IV.     Evidentiary Support for First Day Motions.

        83.    Contemporaneously, Forever 21 has filed a number of first day pleadings seeking

relief that it believes is necessary to enable them to efficiently administer its estates with minimal

disruption and loss of value during the pendency of these chapter 11 cases. Forever 21 requests

that the relief requested in each of the first day motions be granted as critical elements in ensuring

the maximization of value of the estates. I believe that the relief requested in the first day motions

is necessary to allow the Company to operate with minimal disruption during the pendency of

these chapter 11 cases. I have reviewed each of the first day motions discussed below and the facts

set forth in each first day motion are true and correct to the best of my knowledge and belief with

appropriate reliance on corporate officers and advisors. A description of the relief requested in

and the facts supporting each of the first day motions is set forth in Exhibit A attached hereto and

incorporated herein by reference.



                            [Remainder of page intentionally left blank]




                                                 35
              Case 19-12122-KG     Doc 23    Filed 09/30/19   Page 36 of 36




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.

 Dated: September 30, 2019            /s/ Jonathan Goulding
 Wilmington, Delaware                 Name: Jonathan Goulding
                                      Title: Chief Restructuring Officer
                                      Forever 21, Inc.
